Citation Nr: 1104260	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether there was a timely request for a waiver of recovery of an 
overpayment of Dependents' Education Assistance (DEA) benefits 
under 38 U.S.C. Chapter 35 in the amount of $469.86.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 
1963.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision of the Committee on Waivers 
and Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office in Saint Paul, Minnesota, and the Debt Management 
Center in Fort Snelling, Minnesota, which denied a waiver of 
recovery of overpayment of DEA benefits under 38 U.S.C. Chapter 
35 in the amount of $469.86, on the basis that a timely request 
for a waiver of overpayment of DEA benefits was not submitted.  

The Board notes that in the appellant's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in January 2009, the 
appellant indicated that he wanted to have a hearing before the 
Board at the RO.  The appellant was scheduled for a travel board 
hearing on August 11, 2009.  However, the record reflects that he 
failed to report for the scheduled hearing.  The Board finds that 
there is no Board hearing request pending at this time.  38 
C.F.R. § 20.702(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its August 2008 determination, the RO's COWC indicated that 
the appellant was notified of his $469.86 debt and his right to 
request waiver of recovery of that debt by letter on December 21, 
2007.  It was indicated that the appellant's application for 
waiver of recovery of overpayment, received in August 2008, was 
untimely as it was not submitted within 180 days for the date of 
notification of the debt.  

However, there is no copy of such letter of record nor is there 
any certification from VA's Debt Management Center (DMC) located 
in Fort Snelling, Minnesota, that such notice of the debt was 
sent on December 21, 2007.  The appellant asserts that he did not 
receive the notification of the debt.  Thus, the RO should 
contact the DMC to obtain notice issued by the DMC of the 
overpayment at issue, including notice of the amount of the 
overpayment as well as the appellant's right to request a waiver 
of recovery of this overpayment.  If such a letter of 
notification of indebtedness is unavailable, documentation 
confirming the date the notice of the debt was sent to the 
appellant and certification that the notice was not returned as 
undeliverable should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VA Debt Management 
Center (DMC) has sent a letter to the 
appellant notifying him of the amount of 
the overpayment incurred and his right to 
request a waiver.  The RO should obtain and 
associate with the claims file copies of 
all outstanding records related to the 
matter on appeal as held by the DMC, to 
include a copy of any notice letter, 
indicated to have been sent on December 21, 
2007, to the appellant concerning the 
amount of any overpayment incurred and his 
right to request a waiver.  If such a 
letter of notification of indebtedness is 
not available, then a certification from 
the DMC indicating the date of the demand 
letter, which contained the appellant's 
notice of appellate rights, as well as when 
and where it was sent and whether it was 
returned as undeliverable, should be 
obtained and associated with the claims 
file.  

2.  Thereafter, the RO should consider the 
issue of the timeliness of the receipt of 
the appellant's request for a waiver of 
recovery of an overpayment of Dependents' 
Education Assistance (DEA) benefits under 
38 U.S.C. Chapter 35 in the amount of 
$469.86 based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the appellant, the 
RO/AMC should provide him with a 
supplemental statement of the case (SSOC) 
and afford him an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


